Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10-21 are pending.

Election/Restrictions
Applicant’s election without traverse, Group I claims 1-8, and 10-16, drawn to a method of treating brain tumor comprising administering a compound of formula (I) or a pharmaceutically acceptable salt thereof; and cholane as the hydrophobic molecule as the species in the reply filed on 12/07/2021 is acknowledged. 
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-8, 10-13, 14, 15-16 are examined herein on the merits so far as they read on the elected species. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
Binvention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Botta et al. (WO 2014/207069, PTO-1449), and further in view of Kanazawa T et al. (Mol Pharm. 2014, 11(5):1471-8, PTO-892). 
	Botta et al. disclose a method of treating hedgehog-dependent tumors, brain tumors such as medulloblastoma (MB) comprising administering glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof (compounds in pages 10-11). See abstract; see page 3, under Summary of Invention Formula (a); FIG. 12; claims 1-17.  It is taught that the compounds therein bind to SMO receptor and/or to target the Gli1 protein, being therefore inhibitors of the  
	Botta et al. does not explicitly teach administration of glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs to a patient suffering from brain tumor such as medulloblastoma intranasally.
	Botta et al. does not explicitly teach administration of a composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma (brain tumor) intranasally.
	Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS. Kanazawa et al. teaches drugs administered via the intranasal route are widely distributed, typically via the olfactory nerve, which is localized in the epithelial tissue of the nasal olfactory mucosa inside nasal cavity; drug transport may occur via the capillaries, lymphatics, and cerebrospinal fluid present in the nasal mucosa tissue or by excreted by the nasal mucociliary movement. A variety of substances reach the CNS after intranasal administration to rodent and humans. Thus, this “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. See page 1471, right hand column bottom para-left hand column. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally glabrescione B 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or analogs 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma (brain tumor) intranasally because Botta et al. teaches pharmaceutical composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol and Botta et al. teaches that the composition can 
It would have been obvious to a person of ordinary skill in the art to administer glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or analogs thereof every two days, for at least 6 times as in instant claim 7. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or an analogue thereof every two days, for at least 6 times because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or an analogue thereof. One having ordinary skill in the art before the effective filing date of the claimed invention would have been  employed, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. The determination of the optimum ranges for the presently claimed active agent(s) would have been a matter well within the purview of one of ordinary skill in the art. Further, Botta et al. teaches that the compounds therein are administered to a patient in a total daily amount of, from 0.001 to 1000 mg/kg body weight daily. The determination of optimum dosages for a particular patient is well known to one skilled in the art.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain an aqueous solution of glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol and administer said aqueous composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol (3:1) to a subject suffering from medulloblastoma (brain tumor) intranasally because Botta et al. teaches pharmaceutical composition comprising glabrescione B (instant compound of formula (1)) in a solvent containing 2-hydroxypropyl-β-cyclodextrin:ethanol; Botta et al. teaches that the pharmaceutical composition can be in form of solutions, preparations for inhalation; Botta et al. teaches that the liquid preparations can be in the form of aqueous or oily suspensions or solution and can contain ethyl alcohol. and 2) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize parameters such as concentration of 2-hydroxypropyl-β-cyclodextrin solution in water as in instant claim 14, and the ratio of ethanol to the solution as in instant claim 15. 
One having ordinary skill in the art at the time the invention was made would have been motivated to determine parameters such as concentration of 2-hydroxypropyl-β-cyclodextrin solution in water as in instant claim 14, and the ratio of ethanol to the solution as in instant claim 15, since the optimization of amounts of known agents in a composition, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).


2) Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Botta et al. (WO 2014/207069, PTO-1449), in view of Kanazawa T et al. (Mol Pharm. 2014, 11(5):1471-8, PTO-892 as applied to Claim(s) 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 15, 16 above, and further in view of Chen et al. (Cancer Letters, 2016, 391-403, PTO-1449).
Botta et al. is applied as discussed above.
Botta et al. does not explicitly teach treating glioma comprising administration of glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; and analogs thereof to a patient suffering glioma intranasally.
Chen et al. teaches that activation of hedgehog signaling pathway is related to tumor initiation in malignant tumors such as medulloblatoma (MB), glioblastoma (GBM). See abstract; page 391. It is taught that hedgehog signaling pathway inhibitors have in vivo efficacy against MB and GBM. See abstract.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof; or analogs thereof or a composition comprising glabrescione B (instant compound of formula (1)) or pharmaceutically acceptable salt thereof or analogs thereof to a patient suffering from glioma or glioblastoma because 1) Botta et al. that the compounds therein are inhibitors of the Hedgehog pathway, and the compounds therein are highly useful in cancer therapy, in the treatment of MB and other tumors that use the Hh signal transduction pathway for 

3) Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Botta et al. (WO 2014/207069, PTO-1449), in view of Kanazawa T et al. (Mol Pharm. 2014, 11(5):1471-8, PTO-892 as applied to Claim(s) 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 15, 16 above, and further in view of Lam et al. (US 2011/0286915, PTO-892).
Botta et al., and Kanazawa et al. are applied as discussed above.

Lam et al. teaches nanocarriers comprising PEG and oligo-cholic acids which can self-assemble under aqueous conditions to form core-shell cholane-PEG structures that can carry hydrophobic drug in the hydrophobic interior i.e nanocarriers are used for drug delivery for hydrophobic drugs. See para [0006]; [0080]; Figure 33. The drugs therein can be anti-cancer drugs. See para [0088]-[0091]. It is taught that the nanocarriers can be administered to treat carcinomas, gliomas. See para [0103]. Pharmaceutical composition employing the nanocarriers therein can be administered preferably nasally such as via inhalation. See page 9, para [0115]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a conjugate of PEG-cholane with a molar ratio such as 1 :1 and employ said conjugate as a carrier in the composition comprising glabrescione B because Lam et al. teaches method of making nanocarriers comprising PEG and cholic acids which can self-assemble under aqueous conditions to form core-shell cholane-PEG structures.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising glabrescione B; and conjugate of PEG and cholane in 1: 1 molar ratio as the excipient or diluent and administer said composition to a subject suffering from medulloblastoma (brain tumor) intranasally because 1) Botta et al. teaches pharmaceutical composition comprising glabrescione B (instant compound of formula (1)) in a carrier for treating 


4) Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingallina et al. (Nanomedicine, 2017, pages 711-728, PTO-1449), and further in view of Kanazawa T et al. (Mol Pharm. 2014, 11(5):1471-8, PTO-892).  
Ingallina et al. teaches glabrescione B (GlaB) nanocapsules (NC) for treating hedgehog-dependent tumor therapy such as glioma, medulloblastoma (MB). See abstract; page 711; page 718 for in vitro cytotoxicity of GlaB on glioma and glioblastoma-
	Ingallina et al. does not explicitly teach administration of a composition comprising NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a subject suffering from medulloblastoma (brain tumor) intranasally.
	Ingallina et al. does not explicitly teach administration of a composition comprising NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a subject suffering from glioma or glioblastoma (brain tumor) intranasally.
	Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS. Kanazawa et al. teaches drugs administered via the intranasal route are widely distributed, typically via the olfactory nerve, which is localized in the epithelial tissue of the nasal olfactory mucosa inside nasal cavity. A variety of substances reach the CNS after intranasal administration to rodent and humans. Thus, this “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. See page 1471, right hand column bottom para-left hand column. 
 medulloblastoma (brain tumor) intranasally with reasonable expectation of success of treating medulloblastoma (brain tumor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a patient suffering from medulloblastoma (brain tumor)  or a patient suffering from glioma because 1) Ingallina et al. teaches glabrescione B (GlaB) nanocapsules (NC) for treating hedgehog-dependent tumor therapy such as glioma, medulloblastoma (MB); Ingallina teaches formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium to a patient suffering from brain tumor wherein brain tumor is a primary tumor or a metastasis or wherein the brain tumor is resistant to at least one medicament and/or to radiation because 1) Ingallina et al. teaches glabrescione B (GlaB) nanocapsules (NC) for treating hedgehog-dependent tumor therapy such as glioma, medulloblastoma (MB); Ingallina teaches formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium, and 2) Kanazawa et al. teaches that intranasal delivery has been accepted as a method for direct delivery of a drug to the brain and CNS; Kanazawa et al. teaches that “nose-to-brain” system has a potential to be versatile for treating CNS disease such as brain tumors. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic 
It would have been obvious to a person of ordinary skill in the art to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium every two days, for at least 6 times. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e to administer intranasally a formulation containing NC-GlaB or NC-PEG-GlaB (instant hydrophilic polymer PEG) in aqueous medium every two days, for at least 6 times because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of glabrescione B (instant compound of formula (1)). One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the effective amounts of glabrescione B (instant compound of formula (1)) employed, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. The determination of the optimum ranges for the presently claimed active agent(s) would have been a matter well within the purview of one of ordinary skill in the art. 

	Note: MB is inherently characterized by the presence of cells that express marker SHH ligand, and meets instant claim 4. See Botta et al. reference used above.



Prior Art made of Record:
US 20110144281 A1; polymers having cholane core, and drugs;
Trends in Pharmacological Sciences, 2015, Infante et al., PTO-1449: Targeting GLI factors to inhibit the Hedgehog pathway, Instant compound GlaB, MB cells, BCC cells; page 551, Table 1.
Fabrizio Manetti et al., 2016, PTO-1449; Evaluation of WO2014207069: Multitarget Hedgehog pathway inhibitors and uses thereof; instant compound. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627